Mr. Justioe Freeman delivered the opinion of the court. Assuming that the deceased in her lifetime made the promise as alleged and that it has not been fulfilled, we are of the opinion nevertheless that the Circuit Court committed no error in the finding and judgment complained of against appellant’s claim. He was in attendance at the court r o om -w h er e-trod-when, the alleged promise was made in obedience.to a.regular-subpoena requiring him to attend and give his testimony. For this he was entitled to and probably received the compensation allowed by law. - He was not legally entitled to demand more.- It does not á¡> pear that he was an expert in any sense, though he may have had knowledge of the business of the deceased which made his testimony valuable to her at that time. See Linn v. Sigsbee, 67 Ill. 75, 81-2. If, therefore, it is sought to maintain the present claim on the ground that the promise of the deceased was an agreement to pay appellant the sum demanded as compensation for and in consideration of services to be rendered as a witness, the contention cannot be sustained. Nor was the promise an agreement or new promise to pay an antecedent debt. So far as appears, the deceased was under no legal obligation to pay appellant for the use of the wagon, whatever moral obligation there may have been. That controversy had been decided by a court of competenLlunsdictTon_m~EeFfavdf7''and no new consideration passed to the deceased for the promise. Without such consideration, it was not and nevér’became a valid and binding obligation against the deceased in her lifetime, and. cannot be enforced against her estate. Walker v. Cook, 33 Ill. App. 561-563, and cases there cited; Dodge v. Stiles, 26 Conn. 463-466; Tolhurst v. Powers, 133 N. Y. 460-462. The judgment of the Circuit Court will be affirmed. Affirmed..